             Case 2:20-cr-00041-CKD Document 17 Filed 02/11/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )    2:20-cr-00041-CKD
                                          )
12                      Plaintiff,        )    ORDER TO DISMISS AND VACATE STATUS
                                          )    CONFERENCE
13         v.                             )
                                          )
14   DANNY DONG SU,                       )    DATE: February 11, 2021
                                          )    TIME: 9:30 a.m.
15                      Defendant.        )    JUDGE: Honorable Carolyn K. Delaney
                                          )
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-cr-00041-CKD is GRANTED.

20         It is further ordered that the status conference scheduled on

21   February 11, 2021, is vacated.

22         IT IS SO ORDERED.

23

24   Dated: February 11, 2021
                                              _____________________________________
25
                                              CAROLYN K. DELANEY
26                                            UNITED STATES MAGISTRATE JUDGE

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                    1                   U.S. V. DANNY DONG SU
